NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3097
JOHN-P|ERRE BANEY,
Petitioner,
v.
MER|T SYSTEMS PRO`l'ECTl0N BOARD,
Respondent,
and
DEPARTMENT OF JUST|CE,
lntervenor.
Petition for review of the Merit Systems Protection Board
in case no. DA1221090479-W-1.
ON MOTlON
0 R D E R
The Department of Justice moves to reform the caption to designate the Merit
Systems Protection Board as the respondent for leave to intervene, and for extensions
of time to file the briefs John-Pierre Baney submits a form suggesting that he is not
required to pay the docketing fee based on his assertion that the case involved a claim
under the Uniformed Services Employment and Reemp|oyment Rights Act of 1994
(USERRA).
The Board‘s decision does not indicate that the case involved a claim under
USERRA. Thus, Baney must either pay the $45O docketing fee or file a completed
motion for leave to proceed in forma pauperis.

Upon consideration thereof,
lT lS ORDERED THAT:
(1) The Department's motions are granted The revised official caption is
reflected above. The Board should calculate the due date for its brief from the date of
filing of this order. The Department's brief is due no later than 14 days from the date of
sen/ice of the Board‘s brief Baney's reply brief, if any, is due within 14 days of the date
of senrice of the Department's brief
(2) Within 30 days of the date of filing of this order, Baney must either pay the
$450 docketing fee or file a completed motion for leave to proceed in forma pauperis
(form enclosed). 1
FOR THE COURT
HAY 1 3_ 2019 lsi Jan Horba|y,
Date Jan Horbaly
Clerk
cc: John-Pierre Baney (form for motion to proceed in forma pauperis enclosed)
Courtney S. McNamara, Esq_
Stephanie Con|ey, Esq_
FlLED
u.s. count or APPEALs ron
38 THE FEDERAL cincu1T
i1A‘f 1B2EJl0
1ANHORsALY
Ci.ERK
2010-3097 - 2 -